Citation Nr: 1633800	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to a TDIU.  The Veteran timely appealed the rating decision.

In June 2016, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that there was new evidence added to the claims file since the RO last adjudicated the claim in a February 2015 supplemental statement of the case (SOC).  The evidence is not accompanied with a waiver.  However, for cases in which the substantive appeal is filed on or after February 2, 2013, there is an automatic waiver of AOJ review of evidence added at the time of or any time after the filing of the substantive appeal.  38 U.S.C.A. 7105(e) (West 2014).  In this case, the substantive appeal was submitted in December 2013, thus permitting initial review of this evidence by the Board.  In any event, the Board is granting the benefit sought in full.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal").


FINDINGS OF FACT

1. The Veteran is currently service connected for ischemic heart disease, posttraumatic stress disorder (PTSD), diabetes mellitus (type II), tinnitus, and bilateral sensorineural hearing loss; his combined rating is currently 90 percent.

2. The evidence is at least evenly balanced as to whether the combined effects of the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an award of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Clams Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA provided adequate notification about the information and evidence necessary to substantiate the claim in August 2010, April 2011, and October 2011 letters.  Thus, the duty to notify was satisfied.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including employment information. 

Additionally, the Veteran was afforded the opportunity to give testimony before a VLJ in June 2016.  At the video conference hearing, the VLJ identified the issue on appeal and discussed the Veteran's medical history and current complaints.  The VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488   (2010), the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) . 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran claims that physical and psychological symptoms from his service-connected disabilities render him unemployable.  At the June 2016 hearing, he said that he has problems concentrating and with flashback memories due to posttraumatic stress disorder (PTSD).  The Veteran's wife testified that the Veteran is unable to perform household chores due to his heart problem.  The Veteran also claims to have problems with stress, concentration, loud noise, interacting with more than two people, and performing physical activities, such as climbing, walking, and standing.  See August 2013 Decision Review Officer Hearing; December 2013 VA Form 9.

The Veteran has been unemployed since 2010.  He completed four years of high school, and previously worked in a commercial sales department in the automotive industry.  See, e.g., June 2016 Board hearing transcript; November 2011 VA Form 21-4192.  

Here, the Veteran satisfies the percentage requirements noted above.  He is currently in receipt of VA disability compensation for ischemic heart disease evaluated as 60 percent disabling, PTSD evaluated as 50 percent disabling, diabetes mellitus (type II) evaluated as 20 percent disabling, and tinnitus evaluated as 10 percent disabling.  The Veteran is also service-connected for bilateral sensorineural hearing loss evaluated as noncompensably (zero percent) disabling.  The Veteran's combined evaluation is currently 90 percent.  Thus, he meets the scheduler criteria for an award of TDIU.  38 C.F.R. § 4.16(a).

As for evidence on the ability to work, the Veteran has solely worked in the automotive industry.  He was terminated from his previous job due to the inability to perform job tasks, attributed to his heart condition, leading to a poor performance review.  See October 2011 PTSD VA examination.  In a February 2015 VA Form 9, the Veteran reported the ability to only walk short-distances, and problems interacting with people.  He indicated having severe chest pain.  In a July 2014 letter, the Veteran's treating private cardiologist indicated that the Veteran's heart condition prevents him from performing past employment, including 10 hour work days and any work, because of the need for frequent rest breaks to prevent shortness of breath.  

The competent and credible evidence of record shows that the Veteran is not currently able to engage in substantially gainful employment due to physical and psychological impairments caused by his service-connected disabilities.  In this regard, the Board notes the conclusions in a July 2014 letter from the Veteran's treating private cardiologist indicating that his heart condition prevents him from performing past work and any work.  Although the February 2013 VA examiners reached contrary conclusions, as noted above, statements from the Veteran's treating cardiologist, the Veteran, and his wife, are at least as probative as the conclusions of the February 2013 VA examiners.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The above evidence reflects that the significant effects of the Veteran's service-connected disabilities on his ability to work render him unable to secure and follow a substantially gainful occupation in light of his limited education and occupational experience.

The evidence is thus at least evenly balanced as to whether the Veterans service-connected disabilities render him unemployable.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


